                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

LIMING WU,
                   Plaintiff,

v.                                                                          No. CIV 14-0150 RB/KRS
                                                                            consolidated with
                                                                            17cv0113 RB/KRS
                                                                            18cv0813 RB/KRS

RYAN ZINKE, Secretary of the United States
Department of the Interior, et al.,
              Defendants.

                                MEMORANDUM OPINION AND ORDER

          THIS MATTER is before the Court on Ms. Liming Wu’s Motions to Set Aside Stipulated

Order of Dismissal with Prejudice, filed on May 31, 2018 (Doc. 58; 1 17cv0113, Doc. 42), and Ms.

Wu’s Motions to Set Aside Settlement Agreement and Order of (sic) Granting Defendant’s Motion

to Enforce Settlement Agreement, filed on August 20, 2018 (Doc. 65; 17cv0113, Doc. 56).

I.        Factual and Procedural Background

          Ms. Liming Wu was employed as a geologist with the Bureau of Land Management

(BLM), an agency of the United States Department of the Interior (DOI). (Doc. 74 (4th Am.

Compl.) ¶ 4.) In early 2014, Ms. Wu, acting pro se, filed her original civil rights complaint against

the DOI in this Court. (See Doc. 1.) She retained counsel and filed two amended complaints,

bringing claims for race, national origin, and age discrimination; retaliation; and negligence under

federal and state law. (See Docs. 4; 11-1.)

          In June 2015, Ms. Wu, accompanied by her son and represented by her attorney, Ms.

Katherine Ferlic, attended a mediation with the DOI. (See Doc. 45.) The parties did not settle that



1
    All citations to the docket in this Opinion refer to documents in 14cv0150 unless otherwise specified.
day, but the DOI left its settlement offer open. (See id.; see also Doc. 61 at 2.) After further

negotiations, the parties settled on terms and signed a settlement agreement (the Agreement) on

July 22, 2015. (Doc. 53-1.) The Agreement provided that any revocation must be delivered within

one week, or no later than July 29, 2015, to be valid. (See id. ¶ 8; 61 at 2.) On July 27, 2015, Ms.

Wu had a change of heart and informed her attorney that she wanted to revoke the Agreement.

(See Doc. 58 at 3.) She and Ms. Ferlic met on July 28, 2015, and discussed the matter for much of

the day. (Id. at 9.) That evening, Ms. Ferlic directed her assistant to deliver the revocation letter to

FedEx. (Id.) FedEx delivered the letter on July 30, 2015, one day after the agreed-upon deadline.

(See id. at 25.)

        Unaware that the letter would arrive after the deadline, Ms. Ferlic filed a motion to inform

the Court that the parties were still negotiating settlement and to request an extension of certain

deadlines. (See Doc. 49.) Ms. Wu was ordered to return to work on August 3, 2015. (See Doc. 58

at 5.) Under great stress due to a burdensome work assignment, Ms. Wu lost consciousness at her

home early on August 4, fell, and hit her head, suffering a traumatic brain injury. (See id.)

        On August 5, 2015, citing Ms. Wu’s untimely revocation, the DOI moved to enforce the

parties’ Agreement. (Doc. 53.) Ms. Wu filed a notice of consent to the DOI’s motion—and of her

intent to abide by the Agreement—on the same day. (Doc. 54.) The Court granted the DOI’s

motion. (Doc. 55.) Within a week, Ms. Wu filed a stipulated motion to dismiss the lawsuit, and

the Court entered its stipulated order dismissing the case with prejudice. (Docs. 56; 57.)

        Pursuant to the terms of the Agreement, the DOI paid Ms. Wu $200,000 and promised to

send her a neutral letter of recommendation, and Ms. Wu retired from federal service. (See Doc.

53-1 ¶¶ 7, 18.) Ms. Wu also agreed to withdraw and dismiss all of her complaints and appeals then

pending, including: (1) her appeal before the Merit Systems Protection Board (MSPB), DE-1221-


                                                   2
15-0316-W-1; (2) her complaint before the Equal Employment Opportunity Commission (EEOC),

BLM-14-0120; and (3) “any other formal or informal claim filed, or which could be filed with any

other judicial body or administrative agency.” (Id. ¶ 3, see also id. at 1; Docs. 83-1 (BLM-14-0120

complaint); 83-2 (MSPB appeal); 72 at 11–14 (MSPB jurisdictional statement).) In both

administrative proceedings, Ms. Wu shared information about her supervisor, Ms. Sheila Mallory,

who Ms. Wu alleged retaliated against her by directing another employee to reevaluate some work

Ms. Wu had completed. (See Docs. 72 at 13; 83-1 at 24.) Ms. Wu alleged that Ms. Mallory’s

conduct violated the Trade Secrets Act, 18 U.S.C. § 105 (Doc. 72 at 13), the Federal Final Rule

on Energy and Mineral Resources Cost Recovery, and the Whistle Blower Protection Act (Doc.

83-1 at 24–25.) Ms. Wu asserts that the DOI and its attorney, AUSA Karen Grohman, had notice

of Ms. Mallory’s conduct since at least April 2015. (Doc. 72 at 3.)

       Since the dismissal of her 2014 lawsuit, Ms. Wu has filed an additional EEOC complaint

and two more lawsuits. (See Doc. 83-C (EEOC complaint, No. DOI-BLM-15-0909); see also

17cv0113; 18cv0813.) The Court consolidated her three cases. (Doc. 67.) Ms. Wu now asks the

Court to set aside its order dismissing the 2014 lawsuit, the parties’ Agreement, and the Court’s

order granting the motion to enforce the Agreement.

I.     Legal Standards

       Plaintiff’s “pro se . . . pleadings are to be construed liberally and held to a less stringent

standard than formal pleadings drafted by lawyers . . . .” Garrett v. Selby Connor Maddux & Janer,

425 F.3d 836, 840 (10th Cir. 2005) (quotation omitted)). The Court may not, however, “serv[e] as

the litigant’s attorney in constructing arguments and searching the record.” Id. (citation omitted).

       “Rule 60(b) of the Federal Rules of Civil Procedure allows a court to relieve a party from

a judgment or order for” a variety of reasons. See Payne v. Tri-State Careflight, LLC, 322 F.R.D.


                                                 3
647, 668 (D.N.M. 2017)). Relevant here, the Rule may relieve a party from judgment where there

is “mistake, inadvertence, surprise, or excusable neglect;” Fed. R. Civ. P. 60(b)(2), “fraud . . . ,

misrepresentation, or misconduct by an opposing party;” Fed. R. Civ. P. 60(b)(3), or “any other

reason that justifies relief.” Fed. R. Civ. P. 60(b)(6). A party seeking relief under Rule 60(b)(1)

through (3) must bring her motion “no more than a year after the entry of the judgment or order or

the date of the proceeding.” Fed. R. Civ. P. 60(c)(1). “This deadline may not be extended and is

not subject to the court’s discretion.” Payne, 322 F.R.D. at 668 (citing Fed. R. Civ. P. 6(b)(2)).

       A motion under Rule 60(b)(6) does not have a strict time limit, but “must be made within

a reasonable time . . . .” Fed. R. Civ. P. 60(c)(1). “[T]o avoid abrogating the one-year time limit

for rule 60(b)(1) to (3), rule 60(b)’s ‘provisions are mutually exclusive, and thus a party who failed

to take timely action due to [one of the enumerated reasons] may not seek relief more than a year

after the judgment by resorting to subsection (6).’” Payne, 322 F.R.D. at 668 (quoting Pioneer Inv.

Servs. Co. v. Brunswick Assocs. Ltd., 507 U.S. 380, 393 (1993) (internal quotation marks and

citation omitted)).

III.   Analysis

       A.      The Court will not set aside the stipulated dismissal of the 2014 lawsuit.

       On August 17, 2015, the Court entered a stipulated order dismissing Ms. Wu’s 2014 lawsuit

with prejudice pursuant to Rule 41(a)(1)(A)(ii). (See Doc. 57 at 1.) See also Fed. R. Civ. P.

41(a)(1)(A)(ii) (allowing the plaintiff to file a voluntary dismissal “by filing . . . a stipulation of

dismissal signed by all parties who have appeared”). The stipulated order “terminate[d] the . . .

[C]ourt’s jurisdiction except for the limited purpose of reopening and setting aside the judgment

of dismissal within the scope allowed by Rule 60(b) . . . .’” Pedroza v. Lomas Auto Mall, Inc., 304

F.R.D. 307, 322 (quoting Hinsdale v. Farmers Nat’l Bank & Trust Co., 823 F.2d 993, 995–96 (6th


                                                  4
Cir. 1987) (internal quotation marks and citation omitted)). Ms. Wu moves to set aside the

stipulated order pursuant to Rule 60(b)(6). (See Doc. 58 at 4.) The DOI contends that Ms. Wu’s

motion is neither timely nor supported by extraordinary circumstances. (See Doc. 61.)

                1.      Ms. Wu could have brought her claims for fraud under Rule 60(b)(3).

        Ms. Wu believes that her supervisor, Ms. Mallory, violated certain federal statutes as

retaliation against Ms. Wu, and that the DOI’s attorney, AUSA Grohman, fraudulently concealed

Ms. Mallory’s conduct during the course of the litigation. (See Doc. 58 at 10–11.) While Ms. Wu

does not raise the prospect of relief under Rule 60(b)(3), the DOI argues that her requested relief

here should have been brought under that subsection. (Doc. 61 at 10–11.) “Rule 60(b)(3) allows a

court to relieve a party from a final judgment based on ‘fraud[,] . . . misrepresentation, or other

misconduct of an adverse party.” Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d 1281, 1290 (10th

Cir. 2005) (quoting Fed. R. Civ. P. 60(b)(3)). To succeed on such a claim, the party “must show

‘clear and convincing proof’ of” the alleged fraud. Id. (quotation marks and citations omitted).

This rule “is aimed at judgments which were unfairly obtained,” and “the challenged behavior

must substantially have interfered with the aggrieved party’s ability fully and fairly to prepare for

and proceed at trial.” Id. (quotations and citation omitted).

        Here, Ms. Wu contends that AUSA Grohman fraudulently concealed Ms. Mallory’s

alleged crimes and the fact that Ms. Mallory had been promoted during the pendency of the lawsuit.

(Doc. 64 at 6.) Ms. Wu asserts she would not have signed the Agreement if she had known of the

promotion. (Id.) Yet she does not explain how the alleged crimes or promotion are relevant to the

parties’ Agreement, the stipulated dismissal, or the Court’s analysis under Rule 60(b). More

importantly, she has not demonstrated that any alleged misrepresentation or omission regarding

this information substantially interfered with her ability to litigate her case. Thus, she has failed to


                                                   5
show fraud that is actionable under Rule 60(b)(3). Even if she could show fraud that substantially

interfered with her ability to litigate, her claim would be time-barred under Rule 60(c)(1).

        To the extent that Ms. Wu asserts the DOI perpetrated a fraud on the Court by failing to

share this information, she is required to show that the DOI and/or AUSA Grohman demonstrated

“‘an intent to deceive or defraud the court,’ by means of a ‘deliberately planned and carefully

executed scheme.’” Yapp v. Excel Corp., 186 F.3d 1222, 1231 (10th Cir. 1999) (quoting Robinson

v. Audi Aktiengesellschaft, 56 F.3d 1259, 1267 (10th Cir. 1995) (internal quotation omitted)). Ms.

Wu has made no allegations sufficient to show either of these elements. Consequently, she is

unable to use “fraud on the Court” as a basis for this Court to set aside its stipulated order of

dismissal. See Fed. R. Civ. P. 60(d)(3).

                2.      Ms. Wu has not shown extraordinary circumstances to justify the
                        requested relief.

        The Tenth Circuit has said that “Rule 60(b)(6) relief is even more difficult to attain [than

relief under Rule 60(b)’s more specific provisions] and is appropriate only ‘when it offends justice

to deny such relief.’” Yapp, 186 F.3d at 1231 (quoting Cashner v. Freedom Stores, Inc., 98 F.3d

572, 580 (10th Cir. 1996) (internal quotation marks and citation omitted)). Here, Ms. Wu presents

a variety of justifications for her request for relief.

        First, she argues that her traumatic brain injury rendered her unable to deal with complex

legal issues. (Doc. 58 at 5.) The Tenth Circuit has denied relief under Rule 60(b)(6) to a pro se

plaintiff who suffered from mental illness but did not show that he was “confined to a mental

institution or under inpatient care” for an appreciable amount of time. See Cothrum v. Hargett, 178

F. App’x 855, 858 (10th Cir. 2006). The Court is sympathetic to Ms. Wu’s injury, but as the DOI

notes, Ms. Wu has not come forward with any documentation to show that she was actually



                                                    6
prevented from pursuing her legal rights for the past 33 months due to her injury. (See Doc. 61 at

15.) Further, Ms. Wu was represented by counsel from the time of her injury through the close of

the 2014 lawsuit, including on the date she filed the stipulated motion to dismiss the case. (See

Doc. 56.)

       Second, she argues that she was unable to pursue her legal rights because she was

impoverished. (Doc. 58 at 5.) In Ackermann v. United States, 340 U.S. 193 (1950), the Supreme

Court held that the plaintiff was not entitled to relief under Rule 60(b)(6) where he made a

“calculated and . . . free choice” not to file an appeal after being advised that he would need to sell

his home in order to afford the legal costs of an appeal. 340 U.S. at 198. In short, poverty is not an

“extraordinary circumstance” that entitles a plaintiff to Rule 60(b)(6) relief.

       Third, Ms. Wu contends that she did not voluntarily sign either the Agreement or the

stipulation to dismiss her lawsuit, because she was “under undue influences, duress[,] and

misrepresentation . . . .” (Doc. 58 at 6.) The parties do not dispute that Ms. Wu could waive her

claims as part of the Agreement, provided the waiver was knowing and voluntary. (See Docs. 58,

61.) See also, e.g., Phillips v. Moore, 164 F. Supp. 2d 1245, 1250 (D. Kan. 2001) (noting that “the

Tenth Circuit has long recognized that an employee may waive potential employment

discrimination claims by agreement so long as the employee’s waiver of such claims is knowing

and voluntary”) (citing Torrez v. Pub. Serv. Co. of N.M., Inc., 908 F.2d 687, 689 (10th Cir. 1990)).

Plaintiff does not assert facts sufficient to show how her consent was rendered involuntary. She

states that AUSA Grohman “compelled” her to accept the Agreement when the DOI filed the

motion to enforce the settlement. (See Doc. 58 at 6.) The filing of a motion in Ms. Wu’s own

lawsuit is not enough to establish duress. Ms. Wu also mentions that she was under duress because

she had to report to work under Ms. Mallory’s supervision on August 3, 2015. (Id.) But Ms. Wu


                                                  7
originally signed the Agreement before August 3, 2015. Additionally, she had the benefit of both

her attorney and her son’s presence at mediation, she was counseled during the time she had to

think about whether to sign the Agreement, and she talked to her attorney at length before she

attempted to send the revocation letter. Ms. Wu simply has not alleged facts sufficient to show that

she involuntarily signed either the Agreement or the stipulation of dismissal.

       Fourth, Ms. Wu claims the DOI failed to send her a neutral letter of recommendation as

promised in the Agreement, and this failure is sufficient to establish extraordinary circumstances.

(Id. at 7–8.) Accepting as true the DOI failed to send the letter of recommendation, the Court finds

that this failure is not extraordinary enough to merit relief under Rule 60(b)(6). The Rule “provides

courts with authority ‘adequate to enable them to vacate judgments whenever such action is

appropriate to accomplish justice . . . .’” Pedroza, 304 F.R.D. at 329 (quoting Liljeberg v. Health

Servs. Acquisition Corp., 486 U.S. 847, 863 (1988) (quoting Klapprott v. United States, 335 U.S.

601, 614–15 (1949) (subsequent citation omitted))). Plaintiff does not explain why she did not

simply ask the DOI to provide the letter earlier, nor why the DOI’s provision of the letter in

response to her motion (see Doc. 61-3) is insufficient to accomplish justice.

       Fifth, Ms. Wu alleges that her attorney was grossly negligent in refusing to share

allegations that Ms. Mallory committed crimes, in delivering the 2015 revocation letter late, and

in refusing to file another EEOC complaint. (See Doc. 58 at 8–9.) Ms. Wu first alleges that she

told Ms. Ferlic about Ms. Mallory’s crimes, and Ms. Ferlic decided not to address them during the

lawsuit based on her judgment that Ms. Wu might have been sued if she made the allegations. Ms.

Ferlic made “[a] deliberate decision based upon [her] understanding of the law . . . .” See Thompson

v. THI of N.M. at Casa Arena, No. CIV 05-1331 JB/LCS, 2008 WL 5999653, at *18 (D.N.M. Dec.

24, 2008) (citing Yapp, 186 F.3d at 1231). Ms. Wu abided by that decision during the course of


                                                 8
the lawsuit. The Tenth Circuit has held that such a decision “is not a basis for relief under rule

60(b)(1).” See id. (citing Yapp, 186 F.3d at 1231). Nor is this decision an extraordinary

circumstance that justifies relief under Rule 60(b)(6). As the Court noted earlier, Ms. Wu fails to

show that this issue has any bearing on the parties’ Agreement or the stipulated dismissal.

       Ms. Wu next complains that Ms. Ferlic sent the revocation letter too late. However, Ms.

Wu apparently consented to spend much of the day discussing her revocation with Ms. Ferlic, and

both knew of the firm delivery deadline. That they did not end the conversation earlier so the

revocation letter could be delivered within the agreed-upon time period does not provide a basis

for relief now. “[A] party who simply misunderstands or fails to predict the legal consequences of

his deliberate acts cannot later, once the lesson is learned, turn back the clock to undo those

mistakes.” Yapp, 186 F.3d at 1231 (citations omitted). The late delivery of the letter is not a

“litigation mistake[] that [she] could not have protected against, such as counsel acting without

authority.” Id. (citation omitted); see also Pelican Prod. Corp. v. Marino, 893 F.2d 1143, 1145

(10th Cir. 1990) (Rule 60(b) does not provide a remedy “for an attorney’s carelessness”) (quotation

marks and citation omitted). This mistake is not sufficient to warrant relief under Rule 60(b)(6).

       Ms. Wu also argues that Ms. Ferlic was grossly negligent for refusing to file another EEOC

complaint after the 2014 lawsuit ended. This decision has no bearing on the 2014 lawsuit, the

parties’ Agreement, or the stipulated order of dismissal. Further, Ms. Ferlic’s refusal to file the

complaint is not the type of event that would “render enforcement of the judgment inequitable.”

Cashner, 98 F.3d at 579 (citations omitted). Consequently, Ms. Wu is not entitled to relief on the

issue of attorney negligence.

       Finally, Ms. Wu complains that in requiring her to return to work on August 3, 2015, Ms.

Mallory violated an EEOC regulation. (17cv0113, Doc. 55 at 7–8.) She does not, however, explain


                                                 9
why an alleged EEOC violation provides extraordinary circumstances to vacate the stipulated

order of dismissal, which both parties agreed to after August 3, 2015. (See Doc. 56.)

       In sum, Ms. Wu has not shown extraordinary circumstances sufficient to justify relief under

Rule 60(b). The Court will deny her motions to set aside the stipulated order of dismissal with

prejudice. (Doc. 58; 17cv0113, Doc. 42.)

       B.      The Court lacks jurisdiction to set aside the Agreement or the order enforcing
               the Agreement.

       Ms. Wu asks the Court to set aside the parties’ Agreement and the Court’s order granting

the DOI’s motion to enforce the Agreement. (Doc. 65; 17cv0113, Doc. 56.) She believes that

because the DOI “breached” the Agreement by failing to send a letter of recommendation, the

Court has jurisdiction to hear her motion under Kokkonen v. Guardian Life Insurance Co. of

America, 511 U.S. 375 (1994). (See Doc. 65 at 7–8.) In that case, however, the Supreme Court

found that if parties to a settlement agreement “wish to provide for the court’s enforcement of a

dismissal-producing settlement agreement, they can seek to do so” by incorporating such a term

into the dismissal order. See 511 U.S. at 381; see also Pedroza, 304 F.R.D. at 315. Thus, if the

stipulated order had contained such a term, then the Court would have “ancillary jurisdiction to

enforce the agreement . . . .” See Kokkonen, 511 U.S. at 381; see also Pedroza, 304 F.R.D. at 315.

       The stipulated order of dismissal in Ms. Wu’s case was unconditional—the Court did not

retain authority over the Agreement. (See Doc. 57.) Accordingly, the Court does not have

automatic jurisdiction over the Agreement now, except as provided under Rule 60(b). See Macias

v. N.M. Dep’t of Labor, 300 F.R.D. 529, 551 (D.N.M. 2014) (noting that “an unconditional

dismissal terminates federal jurisdiction except for the limited purpose of reopening and setting

aside the judgment of dismissal within the scope allowed by [Fed. R. Civ. P.] 60(b)”) (quoting



                                               10
Smith v. Phillips, 881 F.2d 1178, 1190 (10 Cir. 1989) (internal citations omitted)); accord

SmallBizPros, Inc. v. MacDonald, 618 F.3d 458, 464 (5th Cir. 2010) (finding that district court

had not retained ancillary jurisdiction to enforce a settlement agreement and remanding “with

instructions to dismiss for lack of jurisdiction”). The Court has denied Ms. Wu’s motion to set

aside the order of dismissal under Rule 60(b), thus it does not have jurisdiction to consider her

motion to set aside the Agreement or the order granting the motion to enforce the Agreement.

        Even if the Court had jurisdiction to consider Ms. Wu’s motion, it would find that she has

failed to show good cause to set aside either the Agreement or the order granting the motion to

enforce the agreement. With respect to the Court’s order granting the DOI’s motion to enforce

(Doc. 55), the Court notes that Ms. Wu filed a notice of consent on August 5, 2015, withdrawing

her opposition to the DOI’s motion to enforce. (Doc. 54.) In that filing, she also gave notice of her

intent “to abide by the Parties’ settlement agreement . . . .” (Id. at 1.) Ms. Wu has made no attempt

to establish that this filing was not knowing or voluntary, or that other extraordinary circumstances

justify her requested relief. (See Docs. 65; 72; 17cv0113, Doc. 56.)

        With respect to the parties’ Agreement, Ms. Wu first claims that the Agreement was

“tainted with invalidity” due to conduct by AUSA Grohman. (Doc. 65 at 4–5.) Specifically, she

contends that AUSA Grohman invalidated the Agreement by concealing Ms. Mallory’s alleged

crimes and by fraudulently attesting in the Agreement that the DOI and “its officers deny that they

individually or collectively . . . violated any Federal or State laws, rules, regulations, or policies

. . . .” (Id. at 4 (quoting Doc. 53-1 ¶ 13).) The DOI points out that the paragraph Ms. Wu “quotes

is [a] general denial of liability that is found in the vast majority of all settlement agreements.”

(Doc. 66 at 7 n.3.) Moreover, the DOI argues, Ms. Wu “fails to explain why Ms. Mallory’s

purported criminal violations are relevant to” the parties’ Agreement. (Id. at 7.) The Court agrees.


                                                  11
While it is true that Ms. Wu referenced Ms. Mallory’s alleged wrongdoings in the administrative

proceedings that were the basis of her lawsuit (see Docs. 83-1 at 24–26, 42–47, 53; 83-2 at 13–

14), Ms. Wu does not have a private right of action against Ms. Mallory under either 18 U.S.C. §

1905 or 18 U.S.C. § 371. See Bruce v. United States, 621 F.2d 914, 918 (8th Cir. 1980) (noting

that “[t]he Trade Secrets Act, 18 U.S.C. § 1905, does not imply a private right of action”) (citation

omitted); Fairfax v. Comm’r of Soc. Sec., 443 F. App’x 730, 730 (finding that plaintiff did “not

have a private right of action . . . under 18 U.S.C. § 371 for [an] alleged conspiracy to reevaluate

his disability”). 2 Ms. Wu has failed to demonstrate that Ms. Mallory’s alleged crimes provide a

basis to invalidate the parties’ Agreement.

        Second, Ms. Wu contends that she was coerced into signing the Agreement and signed it

under duress. (Doc. 65 at 5–7.) Ms. Wu fails to demonstrate facts to support this argument. As the

Court noted in Section III(A) above, Ms. Wu had the benefit of counsel throughout mediation and

through the conclusion of the lawsuit; her son accompanied her to the mediation; she had a lengthy

time period to consider the Agreement before signing it; and she talked to her attorney at length

before she attempted to send the revocation letter. The DOI also notes that “[b]y signing the

Settlement Agreement, Plaintiff represented” that she had “read [the] entire document, . . .

knowingly, voluntarily, and in good faith entered into [the] Settlement Agreement,” was “not

induced by or through fraud, misrepresentation, duress, threat, or coercion,” and “fully

[understood] all terms and conditions described in” the Agreement. (Doc. 66 at 3 (quoting Doc.

53-1 ¶ 2).) Ms. Wu signed the Agreement and attempted to revoke it before she sustained the



2
  Ms. Wu claims in her Fourth Amended Complaint that AUSA Grohman obstructed proceedings relevant
to the first lawsuit in violation of 18 U.S.C. § 1505. (See 4th Am. Compl. ¶¶ 63, 66.) Again, this statute
does not create a private right of action, see de Pacheco v. Martinez, 515 F. Supp. 2d 773, 787 (S.D. Tex.
2007), and it is not an appropriate basis to find that the parties’ Agreement was “tainted with invalidity.”

                                                    12
traumatic brain injury, and she continued to have the benefit of counsel after her injury, when she

withdrew her objection to the Agreement and signed the stipulated motion to dismiss the lawsuit.

Consequently, Ms. Wu has failed to show that she involuntarily accepted the terms of the

Agreement.

       While the Court finds that it lacks jurisdiction to give Ms. Wu the relief she requests in this

motion, it would also deny her motion on the merits for the reasons discussed in this Section and

in Section III(A) of this Opinion.

       THEREFORE,

       IT IS ORDERED that Plaintiff’s Motions to Set Aside Stipulated Order of Dismissal with

Prejudice (Doc. 58; 17cv0113, Doc. 42) are DENIED;

       IT IS FURTHER ORDERED that Plaintiff’s Motions to Set Aside Settlement Agreement

and Order of (sic) Granting Defendant’s Motion to Enforce Settlement Agreement, (Doc. 65;

17cv0113, Doc. 56) are DISMISSED FOR LACK OF JURISDICTION.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 13
